OFFICE OF ‘l-NE ATTORNEY GENERAL OF TEXAS
                            AUSTIN



                          ..
i3onorable    0. P. Lookhart, CCalrran .,
Board of     Inauranos C~amlsslonero
Austin, Te;ue




                                       us1 6886sar,ent8
                                      OS Of thG:A' QbQ-
                                  the sinounti of the an-
                                 aid'io   periodio   in-
                                 t%..oath     or tbe>.in-



                     ur opinion that your reyucot-da   frmmd should
                     6 negative; but suQh‘kinwer, whcxr oonofderod
in GOllII6CtitiXIwith aozle oz t&3 lW?o 00vorln- zxLtilta1 as8bss-
xaoni issu+ance xm?.oaint~lozo and oqnpair-..?; !h eubjeot to qual-
IfloaWons,    as will bwqlnaftor    bo ehovm.
           All rsfersncoa anda hernin to atntutes'will    be to
Vernon’s Ann~tsteU Revised CIvll Zitatutee of.1925,    nnd ecoend-
nents thereof.
             Artlole   SOSS-1 (Chapter 22;Tltie   78)~ agplles to all
insurance conipanlo8 and easoclations      whlah Issue poliolos  or
ocrtiflcetss     or insurenob  on the lives or per8on8,   or provlds
                                                                                  ’           .

                                                                              .           *




 !:onoreble     2; F. LOCkhnl’t, pclab 2


 hcolth and aooldent beotflta,  u,wn the so-osllei    nutusl a&686-
 rant plan, or whose Cusxls are derived from the assessrant of
 Its policyholders  or memtars, en% applies, ln Ceot, to all
 life, health and tcoident bOq31inle8 or associations    nhlah do
 not come within tho provlslans  or Chapters 3, 5, 7, 8, 9, 18,
 19 or 20, Title 78, oi the iW~Is~d,CIvll   Statute8 oP Texee.
            The term “a5sessmentw,         es wed    in said law, ls_de-
,’titled08 follows:
              **fis8e88zumtt’ ehall Include pr@ilns and moan
        any and all noaey or valuable thins paid in consld-
        erbtlon 0: such Insurance ae.is afforded by thb Qer-
        tiriaw.-                        .A
                The tbrm '9abmbarshlp tee",   es used in aaid leu,      is
 dofined      LLSfollows:
               wWi~berahlp fee' shall be tho amomt          of the
        first   aeGee5ment or b88ebsu!bnt8 permitted       by,the
        Board to be plaoed~ln the expense fwd of           assoola-
        tlons,   repreeentlng coat of solloltiag   or      proourlng
        the member,.*
                SbotlOn 9 of seld   Art1016 15, in part, 88 tollaxs:.                 *
               n2W3ry polloy or oertirfoate     or Insurance
        lasued by an aasoaletlon ahall state definitely
        on the front page the amount or death benerlt to
        be p&id, and the airoum8tanoe8      or conditions   un-
        der   which It shall be paid shall be plelnly
        stated   In the pollay.  isvery health, scoldeat or
        other benefit shall be plainly      stated in the
        polloy,   and the terms an4 oondltlone     un4cr whiah
        thsy ohs11 be paid shall be stetod plainly in
        the polloy.’
                SoOtiOn   11 Of eald f&iOlb    is,   in part,   88 fOllOWS:
              *&oh aseooistlon    eha,ll levy ro&illar and
        periodical   assessments by whatever name they
        mzy be c~1LeU.     These esaeasments rn,uet be In
        such rmounts and et euoh propar intervals      Be
        will meet tho reaeonable operetlng expenaee Of
   ,,   the association,    and pay In full the claims
        arfslxg under Its oertlfloates.      whan or if In
        the course 0: opsrntlon     it ohs11 be apparent
        that the olalxu8 0ennot be met In run mp3 current
.




    Bonorabl6   3. .P. Lockhart,     pa&s 3



         a8ooosmenta and SunSa w       hand, the ernount nuet
        -be inoreasbd     untll they are adequate to meet
          such clalna,    en4 the dosrd ah611 so order.*
                section   13   0r aald f.rtlclc   la,   in pert,   a8 roii0ttf5:
               *Xt is the prlasry purpoao ol- this hot to
         secure to the nembera 0: the aaaooietlona       end
         their   ben6cllclerlea the full an4 prompt pey-
         sent of eU olelnxi according to the fnexlnum
         beneflt provided in tholr cortlrlcotea.       It la
         therefore   required OF all ~assooletIo,na that
         all olalrna under osrtlSloatea   be paid in full
         within sixty (60) days aitor.reoeIpt      or due
         proof or 0ia8.*                .

                Simtlon   17 oi said krtlole      is as followat
                  "Ii the payments of 'the ma~bera~of say
           saaoolatton    coming wlthln the acop or this
           hot, on oertlfiuatss      issued and in Sorce whcta
           this Act taker effoat.,      or the rcinaurfinco or           :.
           r6ncwala of such C6rtiSlcstca,         t&ail   prove ln-
       .‘~.sufffolent    to pay aatared dsatt: end dkxibll-
           lty olelns la the noxtr,uatmouat stated la
           such policirs    or certificates,      an4 to provide
           for the orsatloo     and xmlntonnnce or the fuwia
           required by its 16~1, au!! casoalatlon            may
           with the epprovcl of the Board of Insurance
           Comi8alonera     end ester    proper baring       before
           said 3oerd provide ror raestlag suoh deflclanop
           by additloael,    lncr6err~d, or eftrtt rates or
           peyrnent, or by reduction      In tho mxinum beac-
           iits etated La such poliolca        or.certlfloster
           then in rorce,    or by both euoh laormsed          pay-
           A8XAtS end re%UOCrb mixlsrm bermfits,         or the
           menbora nury be @ren the OptIOn OS aereein6 to
           reduced rrparlmor?bsneflta,      or of making ln-
           oreeebd geynenta.a

     -I-        We fini nothlag In said P~tiole,       the zaaterlal portlona
    or which nre above set out, to prevent         the levy of nn annual
    eaassomnt    in advance, with provlalon       that the amount tb6r6of
    can bo paid in pbrfodical       installments,   ~0 lOXi& 85 8-h haaO55-
    mento er6 la auoh amuM. as ~$11 met the reasonebb               OpWtttIng
    bXpYln888 of the aa8ooistion      and gay In cull the 0161~5 arising
    .under 'lta certltIoetsa.     This would not apply, howeve:, to a
    nu6mberahlp ree"',     but e separate    uaaeeament should be made ior
rioonoroble 2. 7. Lookhart,      pa&e 4


that    purpose, or a part or the annual asseeszmt               be set aside
 thtrefor.   (@&a &t$o&&oes          nOt,,.sUth.Q~~~~hA,.unpaidlliDI
 &a$lncnts     ()I ,&he adftual.~~~~~~~~~n.~-~,obe,:~o~~q$&,.Cm~          kh&
 -death                                  of  ~h~‘iiisured..
                                    nw.~-G.-%.+.---
                                                              1)
              Xs hereinabove ateted, .wtlole           5068-l (Chaptz       22
 Title 78) applies to all fnaurunoe co~ppsnlc5 or e*soolatlonl;
 whloh do not 00% within certain ohapters the nuxbere of
 whloh are there set out, and this would leevc Chapters 6, 8a
 and Oa, Tit16 78, which aovcr the transaotion               of lnsuranoe
 suoh 88 irr lnoluded in your quostlon.             Chapter 6, Title      78,
 we8 repaaled by Artlols       4860a-18, whloh-le a part of Cheptor
 9 , Tltlo 78, above rercrrod       to, but Chapter 9 deal8 with mutual
.Insurance end not mutual asssoqmt            lnsuranoe,      an;i besides,
 oaid krtiols     &860a-18 provides that such rcpoala “shall              not
 apply to dr effect      any Conpanf or Xeooolation          now doing busl-
 ~88s under the laws repeelad,         and they shall oontlnue to be
 govarasd by the regulatory        provlrrlons OS euoh laws.”          Thore-
 rare. suoh’ooapanlos       or assoolationa    68 are still       dolng.busl-
 nam und.er Chapter 6, Title 78, era governed by the provialoma
thereor.
             Artlole   5068-1,   Seotlon   15, provldes.in    part a6 fol-
low*:
               -The provfslons    or this Act requiring the
        ru     papent    or olaims shall not apply to any
        groups, alub, or olase prrviously       organized and
        sow operating 00 the post-mrtbm        or asssasnent-
        as-needed plan and any asaoolatlon       having suoh
        a group, olub, or alaas may aontlnue to operate
        it on sold plan go long aa any ruoh @‘oup, club,
        or olass has a atiiloient       membership et the
        aosesanent rate ohar&ad to produaa, and so long
        as it rlo~s produoe, for the mortutry or relief
        runa et least rlrty (50% par cent or the max-
        11nu-avalue’or    tha lergest   polloy in said @hap,
        club, or Olaaa.      In the event the nembcrshlp of
                      olub or olass is only euttlclent     in
        ~b%“tuf*pay       between rmy (50$) per cent and
        one hundred (lOO$) per oaat or the mazlmi~ value,
        It shall be the duty or the orriaer of Bald
        assoolation    to have printed on etloh assossnent
        n0tiO.3 the prrooritage    or the aiarimum value 0r the
        oertifloate    aotually paid on the last death olaiar                '
        in said group, olub, or olasr . . .”
Hononblo   0. P. Lookhurt,    pa&e 5


           Artloloo~C766-1799 (Chaptor 6, Title  i8, repealed)
p&wide ror the organization   or a oorporetlon  to tranract
looldont ln8wanoo burlnero upon the 8o-operuto    or mutUa1
la8eoount plan undor end rubjoot only to tho provlolo~      or
8eid ohaptor.



            '-oh oortiiioato   of Mmborrhip, polloy or
     other oontraot or ln8urenoo io8Ued by 8Uoh oom-
     pany lhell boar on it8 moo In rod lottorr         tho
     r0ii0ring woraor 'The payment of the banoflt
     heroin pr0via0d ror 10 00nditi0n0a      upon it0 being
     OOlleOtOd  by thI8 oompany frOIQl88088QOntO end
     othor lOUroO8 a0 provided in it8 by-lwm.'
     Nothing in th18 ohaptor ehell bo oonntruod to
     prevent tho oreatlon    or a ro8orvo   runa by my
     luoh orgeniz8tIon, whloh fund, or it8 oooro-
     tlOM, or both, 8ro to bo u8od only for the pay-
     ment of 108808 or bonofltr,     a8 provldod In the
     by-law8 of ruoh oorporotlon.       Such oorporatlon
     may oherge a membrrrhip or admIoslon ieo of not
     8xOeedlz& throo dollar8 upon eaoh p01loy 108ucd,
     tho prooeoda or rhloh may be pleoea in the ox-
     pensa rm, and 8t loaot 8lxty per oont or all
     amount8 realized fion a4 other l0~roe8 ohall
     be Uoed only for tho payment of 10o800 or bono-
     rit0 00 they ooour, or the balanoo theroof ro-
     malnlne lrtor poylng luah looreo or benerltr
     tranrirrrod to luoh ro8ervo     fund.   Such mombor-
     #hip fee may al00 8pply a0 a payment or oredlt
     UpOn tho initial l88a88DBnt     Or pX’OM.iUm, if  the
     by-law8 0r the oorporatlon 80 pr0via0. Aoto
     1905, p. 311, AOt8 1915, p. 255.”


            *Eaoh notloe or looos8mentr made by 8UOh
     oorporatlon    upon Ito membero,  or   any of them,
     8hau truly ltete the oau80 and purpooe 0r 8Uah
     eroe88mont,    om0unt paid on the lart olalm pala,
     the oeUoo or dirabillt~     or death, the name of tho
     member ror ubooo doath or dl8abllIty       8uoh pay-
     ment war made, tho m8xImun raoe value 0r tho oec-
     tliloat0    or polloy, and, in oa80 Of di8ablllty,
     the mulmm      amount provldoa. for In 8UOh polloy
     or oertli~ioetoror 8uoh dI8ability, end, it not
     paid in full,    the reason  ~horofor.    hot 1903,  P? 174.”
          Gi P. Lcickhart,
;;.onortiblo                     pee% I


            Art1010 4797 la es r0iit3ti8:
                 ~ivo~y pollo~ or oertlrloeto         ls~ued by eny
        such oorporetlon         shall spoolr’y the sxa oi money
       WhiCb      it  prO~~iOt%   t0   pay Up02 the aontIn&anay
       insured acalnot,          and the number ot day5 after
       the receipt of satIsl’c.otory           proor or the happen-
       la5 of suoh oontln+:ency at whloh SUCh payment
    ‘. shell ba sado.          Upon the hoppanlng or such eon-
       tlr-saoy,       euch oorporatloa       shall be liable ror
       the paymant of suoh amuzzt la rull et the tine
       80 Bp6Oiiib4,         subject    to puoh legal 36fMlS6S as
       it nay bavc agalnoti scimo+ If the siup realized
       by It from 88sessmcnts mado In acoordenoo with
       its      by-laws to meet 5uoh p.eyment, together with
       such other, su.. OS its bplaws              mey rovlde shall
       be used for that purpose, shall be Pnsti$lclunt
       to pay !iuoh's;lcp la rull          for uhlch it la so lla-
       ble, then the pay'rmit 08 the full aaount 80
       realized       shell dlsoher&o such oorporatloq        from
       all llablllty, by rensou of the happening of
       s.uoh oontingonoy,         and In t&t event, ouch car-
       goration shall be liable            only for the errAunt so :
       aatuelly raollzed.            Id. Sec. 12. *
             It ia our opinion that 011 compan$e8 or essoola-
tlone do;:*4 buoiuess un3er ;.rtloles    6784-4799 are doin   busl-
ness on the *poat-xorte1;? or aretsomant-as-nc-edsd*    plan as
referred to in Agtlols     5068-1, Section 15, as tho notloe or
assesommt raqulyed by Xrtlole       4795 would be aeanla&lcss   un-
1~5s appllod to essoonments medo after the losseshad already
aoorued.     Thororort, it would be imposslblo ror suoh oom-
paalos or assooietlons     to levy an ennual asaeesment in ad-
VLLAO~ and make provisions    for lt to bo paid’ in perIodlo la-
stallmentrr.
           ~rtlole    48591 (Chapter      S/L, Title   781, Seotlon    1, is
as r0u0wi3:
             “380. 1. Any oorporatlon     drganlzed end ln-
     oorpo?ated under a pre-exlstlng       law In this State
     without capital     stook and not ior profit,     whloh
     la;v hao beon mended or ropcaled or reenacted,
     and which was operotlng      and aotualy    oarrylng on
     In this State ImmeUlately prior to Januery 1, L933,
     the state-wide     buolneos or mutually proteotlng      or
     iASrlr:Ag    the lives of its mombers by asoossnents
     tcade LQOAit8 membwe m8y ooniply with the terms of
lionorable   6. P. Lookhart,       pat33 7


      thlr, iot,   subJeot      to the subsequent        provial    onr
      hereor.*
             Seation   9   or   said ..mIols     Is,    In part,     ab   roli0rrs:
              “The rbliCt funds or any oorporntlon        ooiu-
      ply&       with and operating    under the term or
       this hat shell be. orontod by assessmcnta levled
       upon thb mbllbera 02 s&I3 oorporatlon.         Such assess-
      ix&s my be made pcrlodioalty           upon such boo-
       tinlfencios   as my be provided in the by-lam o$
       the corporation,     or at suoh steted periods ss in                           ’
       the disorotlon    or the r&ma&ng ofrloer       or or-
       there     or the oorporatloa    rwrg be deemed nooessory.
      Tbo banePIts to be paId by ouch corporation            shall
       be .dbpendent upon the amount realized        from asaess-
       3enLs upon the mti’JershIpi      end the ~asrtlficoto
       shall so provide; and.the certlfloete         shall also
      ‘sthte the aiaslnu~ to be paid.        Such corporation
       &hall provide In Ito by-laws ror the portlon’or
       Its essessments to be allottsi        to tho rioartuary ’
       fund. and msy provide for the peynent out or sail
       .~ortuary fund 0r all ettorneys*       ieca end necessary
       txpenaes arIsIng out or the derense, settler&ant,
       or peyraent of oonteetsd     olelms.~
             SectSon   11 or asid      Artlole    Is,    In part.     as follows:
             Wo oorporatlon     hereudar   shall Isscle any
      ocrtlrioate     or polloy upon a lllclted payment
      plan, nor guarantee or promlso to pay any type
      oi endowment or nnnuity bonefits,        but shall ooa-
      rIne It6 operation      to the Issuanae ot oertlti-
      aates looklng to oontlnuou        payment premium or
      yi3;mmt0        $urIng the lire time 0r the polloy-
               .. . .
             Sootion   12 or aeM hrtlole          IS as follows:
            -30 borporatlon      operating under this Aot
      shall write any policy or 0ertlrIoote          0r Insur-
      enoe celling    ror a naxlnum bensrft in exoaes 0r
      Five Thousand Dollars        ($~,OOO.OO), nor any polioy
      or oertliloete     ot Insuraaoe unless the nembershIp
      or oaId corporatloa,       liable   for assessmmts   on
      said poliog or oortlrloatb         or group or olass or
      club liable    therefor    shall be ourrioient In number
:ionorabl   G, F. Lockhart,   par;e 8


      at tbt aaoonsmnt rate oharywd seIJ olass to pay
      rift+ par cent (5%) or the maxI:m4 bcnerit afit
      rorth In said polloy or certlfloata,          In the evoat
      the menbarshlp in say group, 01888, or club 0r
      said corporation    shall rall below suoh nursber,
      then the oorporatlos     shell inmedfately      aotIfy the
      mmbera OC suoh group, olsss,        or olub, ani Il
      saii amcberahlp Is not lnarcaaed to mid nuber
      within six (6) mx.Me tharearte0,          sold group,
      olaos,   gr club shall be ‘oonsolldated      wlth SOW
      other group, olass,.or      club, or disoontinued,
      Dzet’d,o,6,y,tn;,E$ corp.ratIon    hereunder has only
                           or club, ,then in ths event the
      ~nembershlp of se&l aorpcrztloq       shall at. any time
      rell below fifty    per  oent ($O$) or the nuabcr
      roqulred at the assosscxnt rate obarend to pay the
      r?oxIaum benefit provihd by any one or its pol:oIos,
      or oertlffaates,    the oorporation     shall~l~edlatsly
      notlip the members 0: tho oorporatIoa;,and           uulese
      the uembcrshlp Is Incroasod tq said number within
      EIX (6.) months thareattor,      the Attorney Sonernl
      shall takt steps under Seotlon 13 or thls Lot to :
      brIcS about the llquldatlon       or’ said oorporatlon.”
                                                .
             Seotlon 13 of said .QtIole      Is, In pm,, .a8 rollowsr
            “At any t1r.e the 30ar3 o$ Zssuranoe ComIs-
      sionars,   ai’ter Investl~atlon,     shall ba sa~leiIe3
      that aaJ: oorporatioa     operating under the provi-
      eions or this &at In this Stete IO Insolvent, *bow
      cuse the denth 01eI.m due and unpaid vfldohhavb
      zmtmed ‘under polIoIas written after suoh oorpora-
      tlon complied with the tmzs of this Act exceed
      th6 assets 0r the corporation        and asseasrcp,nts or
      perIodloal    payments ceiled,    or to b6 oall.ed, or IF.
      the process 0r oollectIoz,       or which axy reasonably
      be nade egelnst tho membera subjeot to ussesaiZtnt,
      or Sas eqxsded     Its pomrs,     :‘alird  to comply with
      amf provlolons    or the lews or thla State appllca-
      ble to It, or has a nmb,rrshIp of less than rive
      hundred (500) payinS their assessments,          tho i‘coard
      ski&l1 rsport the fact to the .:ttOrney General Of this
      State who shell thereupon apply to SW court In
      Travis County &evinS jurlsdlctloa         thereor for leave
      to rile a cult in the nature of ‘quo warrant0 to for-
      feit the oharter of such oorporation          or to require
      It to conply with the law or to SatISrY the SOard as
      to Its solvenoy.     . .v
                                             ._
              The above quoted statUteo      tuthorite    the csekingof
perio;ilcsl    P.SsL.Cazesnts upon tklo .?163iber’ROf oorpor~~tlons or-
sonfzed thereunder,     eni it is o.ur oplnloa thct suah assess-zente
can be mid0 in my way dtdrea,         thst is, onnutilly,   quarterly,
rxmthly or othenvlse,‘ao       ions as the required Sunda are eeoured;
but ;Ne Sind no authority      Sor the deduction Sroa the lace mount
OS t&o policy ttie unpaid port of any tmnual aaeensmcat. xe
think this latter     holdlnc is further supported by the prool-
sion in Zeotion 11, above set oat, to thr cftcct          that thf: cor-
porutfOA so organlzcrd shall l*ooM’ino its operctlon        to tho io-
sullnc6 of ocrtiflcatea     looklag to oontlnuoao prbniua ;aymentn
Or ~SS~SSQ~ZStS&UrilltJ th0 Iii'0 ti716 Of 8. poli~gholdsr,”      t?nri
It 1s clersr Srocn thls provision     that the Lo&lnture      did not
lnzend Sor ey ungald purt of an'atinaml        asseaemmt to be
deduot6d Sron the Saoc amount 0,C the polioy eStor the. death
or the ins-ureb.
           @tLole  6875a-l--b875a-31    (ChaptGr 9A, Title 78)
provides Sor the organization    OS local mtual tid assoolotlons
psylf3.rbcnerlte where the Sun.ls are prooiiibd by eosesszmat of
the ziwi5ers ca needed.
             Article    &875a-5 outlines what mst be done in order
to or~cnlze a local nitua 1 al.? assooiatlon,      but the latter  part
o: S;lb-division     (5) thereof ?rovidcs:   “That the, prool&me of
t&lo SXOt~OA shall not asply to any lwal        nutual eli tissocla-
Con SOWoc~zn?zed enl opzzatlng whose total ziecmberohip shall
at no tixe exceed Qaa Thi’uoaud (1,000) iaezbtjars and which shall
never char@ ror amual dl~a or asseaemnts           in excess of Cm
(;1.30)   3ollar enok, ati wboso membership foes &.a11 at no
tic;e exceed Two Dollars cn3 Fifty Cents (32.50)..*       Ye think it   .
is a16ar fIDS6 thi8 prOViaiOn thfAt Said eXO8pted au800i0ti0n.5
cm not authorized        to levy imnual ~sstmiments in advonoe a&almt
the polloio's    of their aenbers..

    c         Article   4535a-1   is aS fOllWa:
              @This Act shall     spply   to enp, r6,Wate    the
        buo1ness    of looel nuttml aid oesooiationn        oporat-
        ins for    the purpma of >rovldlng bsnetlt     for    ~em-
        bum orid death benefit ror the benerl’olurles         OS
        doaoese~d members, on:1 s&i&l ooaprehend and include
        ali cooietlos  and aseoclotlons    or any sort operat-
        ing en insurance business and paylne suoh benelite
        where runIds are providedtgl   assesam6ats upon    i;h%
        members 88 needed, except thcqe herelnarter        exewtod.*
fionorable   C. P. Lockhart,      page 10


             Art1010 6875e-2      i8 00 rOmJ/S:
             “Any person or i)6r36m ;!oslrlng to oqanlze
      n .locnl   autilul   ol?l ussoclatlon     to be opsrstsd
       upm the usseammt          8s ncedod or slallvr      glaa shall
       be pcmltted       to do so upon the. te,rzs and ootil-
       tions herelndrter       sst rorth.     !I0 person, rim or
    ‘. oorparntlon shall hemafter           operate I.? this State
       auy sort 0r a 1006l Mutual aid soolety            or assoclatlon
       ?c;yln& e %eath becsfit       or othrr btn6tit.s an1 pro-
       vldl~   its Pun& by assesments            ES n6eded, exoept
       under the provisloas       hereo:,    or under other spo-
       olrlo p,-ovlslons of the laws OS this State.”
             Article   6875~1-13 is 8-i r01iows:
            The benefits  to be puS& by sqotr essoclatlon
      sixsll be dspea3ent upon cho mount reellzed     Sroti
      ass6ssnmts   upon the mezbershlp, ti the certificates
      issued shall so provide;  and the ocrtltioatea    shall
      also state the mxinun to be ge?d..
             krtlols   4875a-14   is as tallows:
           “An c8soolatlon    shall not lssu6 oertirloptes
     -Wovldlxq for a level pre5lium or guaranteed benefits,
      nor ror surrsnber    of loan value8.~
             Artlols   4675a-17is; in part,.as
                                             rollowEl:
             The S’unjs OS the assooletlon   shall be derived
      rro::: mezxbarshlp rees and enseescwats.    Lssessments
      shall be auUs upon the xtmberohip to wet brnetit
      slalxs and for surplus runs and Sor erpctnses. Calls
      tar esseossients mst epeclry the purpos6 for which
      made. . .”
           ‘Eihlle there my be sme oo;:fllot   between ths provisions
hsroinabova c;uotud to tha efiect   t&t associations    or~un1ze.d
under Chapter 92, shall sooum their fun::8 by assess08nts       upon
the mnbera    89 nrs3ed end the provisions   that asssssnents     shell
also be cede upon the xeenber$hip for surplus Suds,      it is QUr
opinion that the Le&slature    intended to provide that a11 OS
such Sunis should be provided by essessmints     85 needed, whloh,
ln OUT opinion, means .by post-Etorten essessrients.    Theretore,
it is olur opinion that any oozpani6s 0~ associations      opertitia&
under said chapter 9A tsnd whioh were so Oporotl%3 at the tits0
Eoaorablo          0.    P. Leokhart,            pa80 ll


Art1010 ~068-1 beour lttootlro                             ore not outhorlmd           to levy
baawl losomkoato la abvoaoo,                             with   rorioloa that          tho
o uua t
      o r ma o l
               huouaeato                             na yb8 p a16)
                                                                 in p a r io b io~o~l
                                                                                    o o ~-
aoat8,
          Thooo guolitioatioao   0r our aogativo aamor to roar
inquiry ua booo4       a t&o ooaolwloa  that a0 l8ooouuat oaa
                  Y@
bo nod8 upon the po  $8~ of an fn~uro6 oftor hi8 do&h, and
that ho would be require6 to w      owh uoooomoato only until
tho     tlu       0r hi0      do*U.            or 00~00,        ii u     UUI~II. ~~000~84t
ho 8b o o n
          a do aad th o a ir la 8 p a r t           rhioh wa s
                                        o r itunp a id
&AO prior to the do&h of a& inourdd; than tkat pwtioular
pod       d&t       bo     doduotod           from    th* 1Caooouuat        or tho polio
but our holdimg io that                        luoh goliorholbor          oanaot bo nqu I'rod
to    pay oay rrmmmat                        lxoopt thot whirl          Qovoro llo iu a a
lower         u    until      the      tbo      ot hlr dooth 6n4 t&at ,-no               or      nid
mm        lut gorho
               tho dodurtior 0r tmpd                                   bot~lmoato       0r      on
umuol rooomaoat ?roa tho taoo lnouat                                   of tho golloy         aftor
tho dooth of tho iaourod.
                 Truotiag             that     thio    latiofootorlly       laoworo     rotu      la-
wr?l,         1* -r